Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 1 of 23
                                                                                  1


     1                     UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
     2                               (MIAMI)
                           CASE NO. 1:17-CR-20701-MGC-5
     3

     4    UNITED STATES OF AMERICA               Miami, Florida

     5                                           December 12, 2018
                     vs.                         Wednesday
     6

     7   LEONARDO MIGUEL GARCIA MORALES
                                            Scheduled for 9:00 a.m.
     8                                      Held 9:34 a.m. - 9:58 a.m.
         _____________________________________________________________
     9

   10                                  JURY TRIAL
                                         DAY 7
   11                                 PAGES 1 - 23

   12                   BEFORE THE HONORABLE DONALD L. GRAHAM
                            UNITED STATES DISTRICT JUDGE
   13

   14    APPEARANCES:

   15    FOR THE GOVERNMENT:          IGNACIO JESUS VAZQUEZ, JR., AUSA
                                      J. MACKENZIE DUANE, AUSA
   16                                 United States Attorney's Office
                                      Miami Special Prosecutions Section
   17                                 99 Northeast 4th Street
                                      Room 806
   18                                 Miami, Florida 33132

   19    FOR THE DEFENDANT:           DERIC ZACCA, ESQ.
                                      Deric Zacca, P.A.
   20                                 110 Southeast 6th Street
                                      110 Tower - Suite 1700
   21                                 Fort Lauderdale, Florida     33301

   22
         STENOGRAPHICALLY
   23    REPORTED BY:                 GLENDA M. POWERS, FPR, CRR, FPR
                                      Official Federal Court Reporter
   24                                 United States District Court
                                      400 North Miami Avenue
   25                                 Miami, Florida 33128
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 2 of 23
                                                                                  2


     1                                I N D E X

     2
                                                                        PAGE
     3

     4   Guy Vargas Issue (Moot)                                           3

     5
         Interstate Commerce Issue                                         4
     6

     7   Cellular Telephone Records Issue                                  7

     8
         Scheduling Discussion                                           16
     9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 3 of 23
                                                                                  3


     1             (Call to the order of the Court:)

     2             (Defendant Leonardo Garcia Morales aided by

     3   Court-Certified Spanish Interpreters.)

     4             COURTROOM DEPUTY:     United States District Court,

     5   Southern District of Florida; the Honorable Donald L. Graham

     6   presiding.

     7             THE COURT:    Good morning, and be seated, please.

     8             The parties previously involved in this cause are

     9   present this morning.

   10              I received a communication from the Government that was

   11    sent to my chambers indicating that the issue with the matter

   12    that we were to litigate this morning, that is, the

   13    introduction of the defendant's recorded statement by a private

   14    investigator in the presence of Mr. Vargas -- the witness who

   15    testified yesterday -- is now moot, and that the Government

   16    will not be seeking the introduction of such testimony; is that

   17    accurate?

   18              MR. VAZQUEZ:    The Government is not seeking to

   19    introduce the recorded statement.

   20              THE COURT:    So are there any other matters related to

   21    that issue, and that issue alone?

   22              Defense?

   23              MR. ZACCA:    No, Judge, I guess the matter is moot.

   24              THE COURT:    Alright, very well.

   25              The next issue that I want to address is the matter
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 4 of 23
                                                                                  4


     1   raised by the Government, the interstate commerce issue.

     2             And the Government presented us with a case

     3   United States versus Alexander, 850 Fed 2d, 1500, a 1988

     4   Eleventh Circuit case.      I have read the case, and it seems to

     5   raise more issues than we have resolved.

     6             So I'm not sure I'm following the Government's theory,

     7   frankly, because you have clearly established that the goal of

     8   travel in foreign or interstate commerce, that's one of the

     9   elements of the crime, that's clear.

   10              You introduced documents.

   11              You introduced the testimony of Mr. Vargas.

   12              So now, what is this other theory?       Why is it that

   13    you've got to show some impact on assets, you know.

   14              Your theory is that travel in interstate commerce was

   15    interrupted in interstate commerce --

   16              MR. VAZQUEZ:    Yes.

   17              THE COURT:    -- so why the next step?

   18              MR. VAZQUEZ:    Your Honor, we offered that, knowing

   19    about this alternative disruption of assets theory,

   20    understanding that when a company is -- a depletion of assets

   21    theory, that when a company is, basically, destroyed by the

   22    consequence of a robbery, that that -- under the precedent

   23    we're aware of -- is an alternative means.

   24              THE COURT:    But why would you -- given the evidence

   25    that you have, why would you pursue an alternative theory when
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 5 of 23
                                                                                  5


     1   you have an incontrovertible theory that you've already proved?

     2             MR. VAZQUEZ:    Your Honor, just simply because we

     3   understood that it existed in this case, that either one would

     4   satisfy the statute.

     5             THE COURT:    Well, I don't know that it does exist,

     6   because here's the problem.       You've introduced some cases where

     7   the theory -- the only theory in the case you submitted, in the

     8   Alexander case, was the depletion of assets theory.

     9             So when you read the cases carefully, and you read the

   10    statute carefully, I think I would need more research, because

   11    I'm not sure which entity would have to have its assets

   12    depleted.

   13              Does the U.S. law have authority over the assets of a

   14    Bolivian country?      I could understand your theory if you were

   15    trying to show that the Opa Locka entity had its assets

   16    depleted, because the U.S. has jurisdiction over those

   17    entities, but your cases are different than the facts here.

   18              Here we extra territorial items coming in from Bolivia,

   19    and you're saying depletion of assets.        Do I have jurisdiction

   20    over the assets of the Bolivian company?

   21              I don't know the answer, frankly.       I don't know.

   22              But what I'm suggesting is that this case, I'm not

   23    sure, resolves all of the issues.        We would have to do more

   24    research into foreign entities and foreign commerce to see if

   25    this really fits.
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 6 of 23
                                                                                  6


     1             I don't think you want to pursue a theory that may not

     2   be consistent with law.      And so, before you pursue this theory,

     3   I think you better do some research so that you can be

     4   absolutely positive that the entity and the enterprise that's

     5   referred to in the statute includes the depletion of assets of

     6   the foreign entity.      It's not quite clear.

     7             MR. VAZQUEZ:    Yes, Your Honor.

     8             We're going to pursue that, and we will provide any

     9   additional cases to the Court.

   10              THE COURT:    Yes, I think so.     I like to try cases one

   11    time.

   12              MR. VAZQUEZ:    Yes, sir.

   13              THE COURT:    And we better be very positive on this

   14    alternative theory.      I mean, frankly, I don't know why you have

   15    an alternative theory.      If I've ever seen foreign commerce,

   16    I've seen it in this case.

   17              MR. VAZQUEZ:    Yes, Your Honor.

   18              THE COURT:    So, I don't know if you want to waste your

   19    time on it, or if you find it interesting.         Do a little more

   20    research and let me know where you're coming from.

   21              So just to read a paragraph from your case, under that

   22    theory:    Commerce is affected when an enterprise, which either

   23    is actively engaged in interstate commerce, or customarily

   24    purchases items in interstate commerce, has its assets depleted

   25    through extortion, thereby, curtailing the victim's potential
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 7 of 23
                                                                                  7


     1   as a purchaser of goods.

     2              The purchaser in this case is the Opa Locka entity.

     3              So maybe you fashion an argument that shows that these

     4   are parallel scenarios, but I'm not a hundred percent sure, and

     5   I want you all to be a hundred percent sure, if that's the

     6   theory you want to pursue.       Alright.

     7              Is there anything else we can resolve this morning?

     8              MR. VAZQUEZ:   Yes, Your Honor.

     9              If you have the time, we have a bit of a professional

   10    dispute on the summary report that in our presentation of our

   11    cellular phone witness will address.

   12               Previously, the Court ruled that there was not

   13    sufficient notice regarding the GPS.

   14               My understanding is that we could present a summary

   15    witness to provide a summary of his review of the cell phone

   16    records.    And so I have asked the representative -- the

   17    witness -- to boil down solely to his analysis of cell phone

   18    records.

   19               THE COURT:   Now, this is an expert testifying about

   20    cell phone records?

   21               MR. VAZQUEZ:   We had previously attempted to notice him

   22    as an expert.     The Court told us that you found that notice

   23    insufficient.

   24               THE COURT:   No proper notice; right?

   25               MR. VAZQUEZ:   We discussed it.
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 8 of 23
                                                                                  8


     1             I said, Your Honor, may that witness testify about, in

     2   summary fashion, of the cellular phone records, simply --

     3             THE COURT:    So, tell me what the testimony will be

     4   about the cellular records.       So, first, you're going to have

     5   records authenticated or some agreement as to authentication?

     6             MR. VAZQUEZ:    Yes.

     7             THE COURT:    So now there are records in evidence that

     8   match particular phone numbers?

     9             MR. VAZQUEZ:    Yes.

   10              THE COURT:    And what will the records reveal, that

   11    there was contact between different phone numbers?

   12              MR. VAZQUEZ:    Yes.

   13              THE COURT:    We're not talking about general physical

   14    locations, and towers, and things like that, which I think

   15    would require an expert.

   16              MR. VAZQUEZ:    That's how Your Honor ruled, and we have

   17    excised that.

   18              THE COURT:    This number called this number?

   19              MR. VAZQUEZ:    Correct.

   20              THE COURT:    We don't know who answered it, but we know

   21    it's registered to John Doe, and John Doe called Jack Smith?

   22              MR. VAZQUEZ:    Yes, sir.

   23              THE COURT:    And when we arrested John Doe, he had that

   24    phone in his pocket?

   25              MR. VAZQUEZ:    Yes, Your Honor.
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 9 of 23
                                                                                  9


     1             And if I may explain a little bit.       I have a copy of

     2   how it looks now, I think it can be streamlined further, I can

     3   pass that up or use the Elmo.

     4             If Your Honor would like to resolve them for us, I

     5   trimmed it down a lot, I'm happy to continue to do that.

     6             THE COURT:    Alright.   Now, is this the document you're

     7   talking about introducing?

     8             MR. VAZQUEZ:    Yes.

     9             THE COURT:    Why are you introducing statements about

   10    who said what?

   11              MR. VAZQUEZ:    So, on the first page, I think there's

   12    some basic questions, and I've agreed with Mr. Zacca to excise

   13    these summaries --

   14              THE COURT:    The purpose of the analysis.

   15              MR. VAZQUEZ:    Yes.

   16              THE COURT:    Unless the witness can talk about that.

   17              MR. VAZQUEZ:    Yes, that will be removed.

   18              THE COURT:    But this is not something you give to the

   19    jury.

   20              MR. VAZQUEZ:    Yes, this will be boiled down.       That's

   21    one of the reasons why the Court --

   22              THE COURT:    Okay.

   23              MR. VAZQUEZ:    I think the gravamen of our dispute is

   24    sort of -- starts on the first page, and the data.

   25              So we understand that the cellular phone that was
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 10 of 23
                                                                                 10


     1    recovered from Mr. Morales at the crime scene had contained a

     2    telephone number at the top, so the witness --

     3               THE COURT:   So how are you going to prove that?

     4               So someone seized the phone at the scene?

     5               MR. VAZQUEZ:   Yes.

     6               THE COURT:   And what, you gave it to a technician or

     7    something?

     8               MR. VAZQUEZ:   The phone was -- has been --

     9               THE COURT:   You saw a number on it?

    10               MR. VAZQUEZ:   Yes.   The phone has been admitted into

    11    evidence; which, also has been admitted into evidence, was a

    12    binder which reflects the download of the phone.

    13               And there's a report summary of what was in the phone

    14    that was found on the person -- around the person of Leonardo

    15    Morales.

    16               THE COURT:   And is it in evidence now?

    17               MR. VAZQUEZ:   Yes, sir.

    18               THE COURT:   Alright.

    19               MR. VAZQUEZ:   So we pulled the records that is

    20    associated with the number that was found on that phone, and

    21    so --

    22               THE COURT:   You have that authenticated and the records

    23    are in evidence?

    24               MR. VAZQUEZ:   Yes.   And that will happen with the next

    25    witness.     I believe that we have an agreement on those records.
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 11 of 23
                                                                                 11


     1              THE COURT:   Alright.

     2              MR. VAZQUEZ:   So then, if that comes to pass, the first

     3    record, a part of the report would read like this:

     4              Leonardo Morales, this is the telephone number

     5    associated with the phone.

     6              THE COURT:   So the witness would, he would testify to

     7    that?

     8              MR. VAZQUEZ:   Yes.

     9              THE COURT:   You're not talking about giving a narrative

    10    to the jury?

    11              MR. VAZQUEZ:   What I would like to do and what I want

    12    to clear with you, Your Honor, if this presentation can be

    13    offered under 1006 as a summary of his testimony, and then --

    14              THE COURT:   But see, normally -- normally, with a

    15    summary, you don't have a narrative.       You have numbers, you

    16    have "2222" and it reached "4444."

    17              MR. VAZQUEZ:   Right.

    18              THE COURT:   And you have the arrow going -- because

    19    your records are in evidence, and this is just a summary of

    20    that.   It's not a summary of the testimony.       It's a summary of

    21    the numbers, or the formulas, or something of that sort.

    22              MR. VAZQUEZ:   So what I -- does the Court -- at least

    23    for the first page -- object to the name "Leonardo Morales" --

    24    does not approve of the name "Leonardo Morales" next to the

    25    telephone number?
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 12 of 23
                                                                                 12


     1              THE COURT:   No.   What I don't approve of is the

     2    narrative.    Now, if you had a chart and it has "4444" and it

     3    has "Leonardo Morales" underneath it --

     4              MR. VAZQUEZ:   Yes.

     5              THE COURT:   -- that would be fine.

     6              MR. VAZQUEZ:   So, on this first page, there is no

     7    narrative that I see, so -- on the first cover page.

     8              THE COURT:   Well, first of all, this is not a lecture

     9    on the Department of Justice or PAS (phonetic); okay?

    10              So if you want it -- I mean, what's in evidence?         This

    11    seal is not in evidence.

    12              MR. VAZQUEZ:   Okay, take all of this off.

    13              THE COURT:   You have numbers and names.

    14              MR. VAZQUEZ:   Okay.

    15              THE COURT:   So even if you want to have numbers -- so

    16    you don't have to characterize it as the "historical cellular

    17    analysis."    You can do that in your closing argument as a

    18    demonstrative exhibit if you wanted to.

    19              MR. VAZQUEZ:   Yes, yes.

    20              THE COURT:   But if you had a name and a number and the

    21    phone company, that will be fine.

    22              MR. VAZQUEZ:   Okay.   I will strike all of that extra

    23    material.

    24              The next line of inquiry is the telephone number -- for

    25    example, below "Leonardo Morales" on the cover page, we have
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 13 of 23
                                                                                 13


     1    the records for that.

     2               We also have admitted into evidence Mr. Morales' phone,

     3    which has this telephone number associated with the name

     4    "Alfre."

     5               A witness has testified that "Alfre" -- Mr. Kindelan --

     6    he uses the nickname "Alfre."

     7               THE COURT:   See, that all comes in in closing argument.

     8               MR. VAZQUEZ:   Okay.   So would it be acceptable for the

     9    name "Kindelan" on this presentation, on these slides, to be

    10    present, or should -- does the name "Kindelan" have to be

    11    stricken?

    12               THE COURT:   It seems to me that you're trying to give

    13    your closing argument in the middle of your case.

    14               What you want now are bare facts.     This number

    15    connected with this number and this phone is registered to

    16    John Smith.

    17               And then during your closing argument, you say, And

    18    ladies and gentlemen, you know who John Smith is --

    19    "Kindelan" -- and that's the way that is presented.

    20               MR. VAZQUEZ:   So we have one piece of evidence,

    21    Your Honor, that the witness has looked at, which is the cell

    22    phone report which has the nickname "Alfre" associated with the

    23    telephone number.

    24               THE COURT:   And why does it have the nickname?

    25               Is the nickname on the account?
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 14 of 23
                                                                                 14


     1              MR. VAZQUEZ:    The nickname is in the Morales -- it is

     2    not in the account.      These accounts don't have the names, they

     3    don't have subscriber information.

     4              So Mr. Morales programmed his cell phone.

     5              THE COURT:   Okay.     So he could say, I looked at the

     6    cell phone and in the cell phone there was some numbers --

     7              MR. VAZQUEZ:    Yes.

     8              THE COURT:   -- and next to that number that I saw in

     9    the cell phone was "Kindelan."

    10              MR. VAZQUEZ:    Was the name "Alfre" -- or whatever it

    11    says.

    12              THE COURT:   I don't know, whatever it is, I mean, that

    13    would be summarizing that which is in evidence.

    14              MR. VAZQUEZ:    Yes, Your Honor.    Okay.   I think that --

    15    so I will strike the name "Alfredo Kindelan," and it will just

    16    read "Alfre," and then --

    17              THE COURT:   What is --

    18              MR. VAZQUEZ:    -- what's literally in evidence.

    19              THE COURT:   -- literally, in evidence.

    20              MR. VAZQUEZ:    Yes.

    21              THE COURT:   Yes, sir?

    22              MR. ZACCA:   Yes, Judge, there's one piece of the

    23    analysis here that the Court should consider.

    24              What appears on the phone that was recovered on the

    25    scene, when you take out and extract the contacts, is the name
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 15 of 23
                                                                                 15


     1    "Alfre" and that number.

     2              There is no witness that's going to come in and say

     3    that that name, "Alfre" in that phone is referring to Alfredo

     4    Kindelan.

     5              THE COURT:   I mean, I'm not sure what the problem is.

     6    His witness can say there's a number and there's a name,

     7    whatever that is.

     8              Now, it seems to me, if the point is that it's a

     9    particular person, you have to have some evidence of that.

    10              He's saying you don't have evidence of that.

    11              You're saying that you do?

    12              MR. VAZQUEZ:   Yes, in the testimony of Alfredo

    13    Kindelan, all of the nicknames that we found were identified

    14    with coconspirators, so I can argue that to the --

    15              THE COURT:   You're losing me.     So what is the evidence

    16    of this name?    Who said something about this name?

    17              MR. VAZQUEZ:   So Alfredo Kindelan said that he used the

    18    nickname "Alfre" --

    19              THE COURT:   Okay.

    20              MR. VAZQUEZ:   And the nickname "Alfre" is in the

    21    cellular phone, and there were contact --

    22              THE COURT:   That would be his link, that would be his

    23    argument.

    24              MR. ZACCA:   May I suggest something for the Court's

    25    consideration?    I could have 10 phone numbers on my phone with
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 16 of 23
                                                                                 16


     1    the name "Alfre" on it.      How is the Government going to link

     2    that this particular number is --

     3              THE COURT:    He's not.

     4              MR. ZACCA:    -- to that particular "Alfre"?

     5              THE COURT:    There's the inference.

     6              The witness said, "I'm Alfre," and he's going to say --

     7    the expert is not going to say "Alfre" is this person.

     8              He has to use the testimony in his closing argument to

     9    say it's "Alfre".      That's a conclusion.    That's an argument.

    10              It might be someone else.

    11              MR. VAZQUEZ:    And but the expert can address:

    12              There was a cell phone that I reviewed, it had the

    13    nickname "Alfre" --

    14              THE COURT:    It has the nickname "Alfre."

    15              MR. VAZQUEZ:    -- had this telephone number, this is the

    16    cell phone records of that telephone number?

    17              THE COURT:    Yes, that's just the bare facts.      Now, in

    18    closing, he's going to say, so -- and that's the "Alfre."

    19              He may say -- I'm not sure what you're going to say --

    20    but "Alfre" is a Dionne Warwick song and that could mean

    21    anything; okay?

    22              MR. ZACCA:    Understood, Judge.

    23              THE COURT:    Alright.    Anything else?

    24              MR. VAZQUEZ:    Not at this time, Your Honor.

    25              THE COURT:    How do you think we're doing with our
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 17 of 23
                                                                                 17


     1    schedule?    I'm just wondering if we might finish before

     2    Christmas, or likely not?

     3               And I'm not rushing you, it makes no difference to me.

     4               MR. VAZQUEZ:   I think that we may get to rest on

     5    Wednesday.

     6               THE COURT:   Okay.   How much time are you all asking for

     7    closing arguments?

     8               MR. VAZQUEZ:   Your Honor, I just -- if we had an

     9    hour-and-a-half to divide for the Government.

    10               THE COURT:   Defense?

    11               MR. ZACCA:   I'll ask for whatever the Government asks

    12    for.   But I can tell you, Your Honor, I won't take the full

    13    hour-and-a-half, I don't need that much time.

    14               But I will take what the Government gets.

    15               THE COURT:   Alright.   Well, I'll give you equal time.

    16    The question is 90 minutes, is that -- why do you think you

    17    need 90 minutes?     I'm just -- you had a lot of records to tie

    18    up, et cetera, is that where it's going?

    19               MR. VAZQUEZ:   Yes, there's audio recordings that we may

    20    need to address, we have cellular phone records that we may

    21    need to address, video recordings.

    22               I just want to make sure that --

    23               THE COURT:   Alright.   You both have a maximum of 90

    24    minutes.     I think it will probably take about 20 minutes for

    25    the instructions.
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 18 of 23
                                                                                 18


     1              So we're going to need a session for closings and

     2    instructions.    How long do you think your case will take?

     3              MR. ZACCA:   If we present a case, Judge, in light of

     4    today's developments, it would be a day, a four-hour session.

     5              THE COURT:   Well, we discussed the issue yesterday of

     6    what should we do if we are very close to Friday, and we'll

     7    just have to wait and see where we are and we can decide at

     8    that time if we are going to have closings before or closings

     9    after the holiday.

    10              As I expressed yesterday, I'm a little reluctant to

    11    have closings and instructions and then have a week break and

    12    have them come in and deliberate.

    13              I would prefer having the closings and instructions and

    14    immediately begin the deliberations.

    15              So we'll see where we are and handle it accordingly.

    16              Alright, if there's nothing further, thank you all very

    17    much.   Have a good day, and we will resume on Monday morning at

    18    9:00 a.m.   Thank you.

    19              MR. VAZQUEZ:   Thank you, Your Honor.

    20              MR. ZACCA:   Thank you, Judge.     Have a good morning.

    21              COURT SECURITY OFFICER:     All rise.

    22              (Proceedings adjourned at 9:58 a.m.)

    23

    24

    25
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 19 of 23
                                                                                 19


     1

     2                           C E R T I F I C A T E

     3
                     I hereby certify that the foregoing is an
     4
                    accurate transcription of the proceedings in the
     5
                    above-entitled matter.
     6

     7
                    January 18th, 2020    /s/Glenda M. Powers
     8                                      GLENDA M. POWERS, RPR, CRR, FPR
                                            United States District Court
     9                                      400 North Miami Avenue, 08S33
                                            Miami, Florida 33128
    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 20 of 23
                                                                            20


                 /                                      answer [1] - 5:21          6:16, 6:21, 7:2,            3:20, 3:24, 4:17,
                                         9
                                                        answered [1] - 8:20        13:13, 18:2, 18:3           4:24, 5:5, 6:10, 6:13,
    /s/Glenda [1] - 19:7     90 [3] - 17:16, 17:17,     APPEARANCES [1] -         cases [5] - 5:6, 5:9,        6:18, 7:19, 7:24, 8:3,
                              17:23                      1:14                      5:17, 6:9, 6:10             8:7, 8:10, 8:13, 8:18,
                0            99 [1] - 1:17              approve [2] - 11:24,      cell [10] - 7:15, 7:17,      8:20, 8:23, 9:6, 9:9,
                             9:00 [2] - 1:7, 18:18       12:1                      7:20, 13:21, 14:4,          9:14, 9:16, 9:18,
    08S33 [1] - 19:9         9:34 [1] - 1:8             argue [1] - 15:14          14:6, 14:9, 16:12,          9:22, 10:3, 10:6,
                             9:58 [2] - 1:8, 18:22      argument [8] - 7:3,        16:16                       10:9, 10:16, 10:18,
                1                                        12:17, 13:7, 13:13,      Cellular [1] - 2:7           10:22, 11:1, 11:6,
                                                                                                               11:9, 11:14, 11:18,
    1 [1] - 1:11
                                        A                13:17, 15:23, 16:8,      cellular [7] - 7:11, 8:2,
                                                         16:9                      8:4, 9:25, 12:16,           12:1, 12:5, 12:8,
    10 [1] - 15:25           a.m [5] - 1:7, 1:8,        arguments [1] - 17:7       15:21, 17:20                12:13, 12:15, 12:20,
    1006 [1] - 11:13          18:18, 18:22              arrested [1] - 8:23       Certified [1] - 3:3          13:7, 13:12, 13:24,
    110 [2] - 1:20, 1:20     above-entitled [1] -       arrow [1] - 11:18         certify [1] - 19:3           14:5, 14:8, 14:12,
    12 [1] - 1:5              19:5                      assets [11] - 4:13,       cetera [1] - 17:18           14:17, 14:19, 14:21,
    1500 [1] - 4:3           absolutely [1] - 6:4        4:19, 4:20, 5:8, 5:11,   chambers [1] - 3:11          15:5, 15:15, 15:19,
    16 [1] - 2:8             acceptable [1] - 13:8       5:13, 5:15, 5:19,        characterize [1] -           15:22, 16:3, 16:5,
    1700 [1] - 1:20          accordingly [1] -           5:20, 6:5, 6:24           12:16                       16:14, 16:17, 16:23,
    18th [1] - 19:7           18:15                     associated [4] -          chart [1] - 12:2             16:25, 17:6, 17:10,
    1988 [1] - 4:3           account [2] - 13:25,        10:20, 11:5, 13:3,       Christmas [1] - 17:2         17:15, 17:23, 18:5,
    1:17-CR-20701-MGC-        14:2                       13:22                    Circuit [1] - 4:4            18:21
     5 [1] - 1:2             accounts [1] - 14:2        attempted [1] - 7:21      clear [3] - 4:9, 6:6,       Court [12] - 1:23, 1:24,
                             accurate [2] - 3:17,       Attorney's [1] - 1:16      11:12                       3:1, 3:3, 3:4, 6:9,
                                                                                                               7:12, 7:22, 9:21,
                2             19:4                      audio [1] - 17:19         clearly [1] - 4:7
                                                                                                               11:22, 14:23, 19:8
                             actively [1] - 6:23        AUSA [2] - 1:15, 1:15     close [1] - 18:6
    20 [1] - 17:24           additional [1] - 6:9                                                             Court's [1] - 15:24
                                                        authenticated [2] -       closing [7] - 12:17,
    2018 [1] - 1:5           address [5] - 3:25,         8:5, 10:22                13:7, 13:13, 13:17,        Court-Certified [1] -
    2020 [1] - 19:7           7:11, 16:11, 17:20,                                  16:8, 16:18, 17:7           3:3
                                                        authentication [1] -
    2222 [1] - 11:16          17:21                      8:5                      closings [5] - 18:1,        COURTROOM [1] -
    23 [1] - 1:11            adjourned [1] - 18:22                                 18:8, 18:11, 18:13          3:4
                                                        authority [1] - 5:13
    2d [1] - 4:3             admitted [3] - 10:10,                                coconspirators [1] -        cover [2] - 12:7, 12:25
                                                        Avenue [2] - 1:24,
                              10:11, 13:2                19:9                      15:14                      crime [2] - 4:9, 10:1
                3            affected [1] - 6:22        aware [1] - 4:23          coming [2] - 5:18,          CRR [2] - 1:23, 19:8
                             agreed [1] - 9:12                                     6:20                       curtailing [1] - 6:25
    3 [1] - 2:4                                                                                               customarily [1] - 6:23
    33128 [2] - 1:25, 19:9
                             agreement [2] - 8:5,                  B              Commerce [1] - 2:5
                              10:25                                               commerce [9] - 4:1,
    33132 [1] - 1:18         aided [1] - 3:2            bare [2] - 13:14, 16:17    4:8, 4:14, 4:15, 5:24,                D
    33301 [1] - 1:21         Alexander [2] - 4:3,       basic [1] - 9:12           6:15, 6:22, 6:23,
                                                        BEFORE [1] - 1:12                                     data [1] - 9:24
                              5:8                                                  6:24
                4                                       begin [1] - 18:14                                     DAY [1] - 1:10
                             Alfre [18] - 13:4, 13:5,                             communication [1] -
                                                        below [1] - 12:25                                     december [1] - 1:5
                              13:6, 13:22, 14:10,                                  3:10
    4 [1] - 2:5                                         better [2] - 6:3, 6:13                                decide [1] - 18:7
                              14:16, 15:1, 15:3,                                  company [4] - 4:20,
    400 [2] - 1:24, 19:9      15:18, 15:20, 16:1,       between [1] - 8:11         4:21, 5:20, 12:21          DEFENDANT [1] -
    4444 [2] - 11:16, 12:2    16:4, 16:6, 16:7,                                   conclusion [1] - 16:9        1:19
                                                        binder [1] - 10:12
    4th [1] - 1:17            16:13, 16:14, 16:18,                                                            Defendant [1] - 3:2
                                                        bit [2] - 7:9, 9:1        connected [1] - 13:15
                              16:20                                               consequence [1] -           defendant's [1] - 3:13
                                                        boil [1] - 7:17
                6            Alfre" [1] - 16:9          boiled [1] - 9:20          4:22                       defense [2] - 3:22,
                             Alfredo [4] - 14:15,                                 consider [1] - 14:23         17:10
                                                        Bolivia [1] - 5:18
    6th [1] - 1:20                                                                                            deliberate [1] - 18:12
                              15:3, 15:12, 15:17        Bolivian [2] - 5:14,      consideration [1] -
                             alone [1] - 3:21                                      15:25                      deliberations [1] -
                                                         5:20
                7            alright [9] - 3:24, 7:6,   break [1] - 18:11         consistent [1] - 6:2         18:14
                              9:6, 10:18, 11:1,                                   contact [2] - 8:11,         demonstrative [1] -
    7 [2] - 1:10, 2:7                                   BY [1] - 1:23
                              16:23, 17:15, 17:23,                                                             12:18
                                                                                   15:21
                                                                                                              Department [1] - 12:9
                8
                              18:16                                C              contacts [1] - 14:25
                                                                                                              depleted [3] - 5:12,
                             alternative [5] - 4:19,                              contained [1] - 10:1
                              4:23, 4:25, 6:14,         carefully [2] - 5:9,                                   5:16, 6:24
    806 [1] - 1:17                                                                continue [1] - 9:5
                              6:15                       5:10                                                 depletion [4] - 4:20,
    850 [1] - 4:3                                                                 copy [1] - 9:1
                             AMERICA [1] - 1:4          CASE [1] - 1:2                                         5:8, 5:19, 6:5
                                                                                  correct [1] - 8:19
                             analysis [4] - 7:17,       case [13] - 4:2, 4:4,                                 DEPUTY [1] - 3:4
                                                                                  country [1] - 5:14
                              9:14, 12:17, 14:23         5:3, 5:7, 5:8, 5:22,                                 DERIC [1] - 1:19
                                                                                  COURT [67] - 1:1, 3:7,
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 21 of 23
                                                                            21


    Deric [1] - 1:19            expert [5] - 7:19, 7:22,   GRAHAM [1] - 1:12            3:13, 3:16
                                                                                                                             M
    destroyed [1] - 4:21         8:15, 16:7, 16:11         gravamen [1] - 9:23        investigator [1] - 3:14
    developments [1] -          explain [1] - 9:1          guess [1] - 3:23           involved [1] - 3:8          MACKENZIE [1] - 1:15
     18:4                       expressed [1] - 18:10      Guy [1] - 2:4              Issue [3] - 2:4, 2:5, 2:7   match [1] - 8:8
    difference [1] - 17:3       extortion [1] - 6:25                                  issue [6] - 3:11, 3:21,     material [1] - 12:23
    different [2] - 5:17,       extra [2] - 5:18, 12:22               H                 3:25, 4:1, 18:5           matter [4] - 3:11, 3:23,
     8:11                       extract [1] - 14:25                                   issues [2] - 4:5, 5:23       3:25, 19:5
    Dionne [1] - 16:20                                     half [2] - 17:9, 17:13     items [2] - 5:18, 6:24      matters [1] - 3:20
    discussed [2] - 7:25,                   F              handle [1] - 18:15                                     maximum [1] - 17:23
     18:5                                                  happy [1] - 9:5                        J               mean [5] - 6:14, 12:10,
    Discussion [1] - 2:8        facts [3] - 5:17, 13:14,   Held [1] - 1:8                                          14:12, 15:5, 16:20
    dispute [2] - 7:10,           16:17                    hereby [1] - 19:3          Jack [1] - 8:21             means [1] - 4:23
     9:23                       fashion [2] - 7:3, 8:2     historical [1] - 12:16     January [1] - 19:7          MIAMI [1] - 1:2
    disruption [1] - 4:19       Fed [1] - 4:3              holiday [1] - 18:9         JESUS [1] - 1:15            Miami [7] - 1:4, 1:16,
    DISTRICT [3] - 1:1,         Federal [1] - 1:23         Honor [16] - 4:18, 5:2,    John [5] - 8:21, 8:23,       1:18, 1:24, 1:25,
     1:1, 1:12                  fine [2] - 12:5, 12:21      6:7, 6:17, 7:8, 8:1,        13:16, 13:18               19:9, 19:9
    District [4] - 1:24, 3:4,   finish [1] - 17:1           8:16, 8:25, 9:4,          JR [1] - 1:15               middle [1] - 13:13
     3:5, 19:8                  first [8] - 8:4, 9:11,      11:12, 13:21, 14:14,      Judge [5] - 3:23,           might [2] - 16:10, 17:1
    divide [1] - 17:9             9:24, 11:2, 11:23,        16:24, 17:8, 17:12,         14:22, 16:22, 18:3,       MIGUEL [1] - 1:7
    document [1] - 9:6            12:6, 12:7, 12:8          18:19                       18:20                     minutes [4] - 17:16,
    documents [1] - 4:10        fits [1] - 5:25            Honorable [1] - 3:5        JUDGE [1] - 1:12             17:17, 17:24
    Doe [3] - 8:21, 8:23        FLORIDA [1] - 1:1          HONORABLE [1] -            jurisdiction [2] - 5:16,    Monday [1] - 18:17
    DONALD [1] - 1:12           Florida [6] - 1:4, 1:18,    1:12                        5:19                      moot [2] - 3:15, 3:23
    Donald [1] - 3:5              1:21, 1:25, 3:5, 19:9    hour [3] - 17:9, 17:13,    jury [2] - 9:19, 11:10      Moot [1] - 2:4
    down [3] - 7:17, 9:5,       following [1] - 4:6         18:4                      JURY [1] - 1:10             MORALES [1] - 1:7
     9:20                       FOR [2] - 1:15, 1:19       hour-and-a-half [2] -      Justice [1] - 12:9          Morales [10] - 3:2,
    download [1] - 10:12        foregoing [1] - 19:3        17:9, 17:13                                            10:1, 10:15, 11:4,
    DUANE [1] - 1:15            foreign [5] - 4:8, 5:24,   hundred [2] - 7:4, 7:5                 K                11:23, 11:24, 12:3,
    during [1] - 13:17            6:6, 6:15                                                                        12:25, 14:1, 14:4
                                formulas [1] - 11:21                   I              Kindelan [9] - 13:5,        Morales' [1] - 13:2
                                                                                       13:9, 13:10, 13:19,
                E               Fort [1] - 1:21
                                                           identified [1] - 15:13      14:9, 14:15, 15:4,
                                                                                                                  morning [6] - 3:7, 3:9,
                                four [1] - 18:4                                                                    3:12, 7:7, 18:17,
    either [2] - 5:3, 6:22      four-hour [1] - 18:4       IGNACIO [1] - 1:15          15:13, 15:17                18:20
    elements [1] - 4:9          FPR [3] - 1:23, 19:8       immediately [1] -          knowing [1] - 4:18          MR [66] - 3:18, 3:23,
    Eleventh [1] - 4:4          frankly [3] - 4:7, 5:21,     18:14                                                 4:16, 4:18, 5:2, 6:7,
    Elmo [1] - 9:3                6:14                     impact [1] - 4:13                      L                6:12, 6:17, 7:8, 7:21,
    engaged [1] - 6:23          Friday [1] - 18:6          includes [1] - 6:5                                      7:25, 8:6, 8:9, 8:12,
                                                           incontrovertible [1] -     ladies [1] - 13:18
    enterprise [2] - 6:4,       full [1] - 17:12                                                                   8:16, 8:19, 8:22,
                                                             5:1                      Lauderdale [1] - 1:21
     6:22                                                                                                          8:25, 9:8, 9:11, 9:15,
                                                           indicating [1] - 3:11      law [2] - 5:13, 6:2
    entities [2] - 5:17,                   G                                          least [1] - 11:22
                                                                                                                   9:17, 9:20, 9:23,
     5:24                                                  inference [1] - 16:5                                    10:5, 10:8, 10:10,
    entitled [1] - 19:5         Garcia [1] - 3:2           information [1] - 14:3     lecture [1] - 12:8           10:17, 10:19, 10:24,
    entity [5] - 5:11, 5:15,    GARCIA [1] - 1:7           inquiry [1] - 12:24        LEONARDO [1] - 1:7           11:2, 11:8, 11:11,
     6:4, 6:6, 7:2              general [1] - 8:13         instructions [4] -         Leonardo [7] - 3:2,          11:17, 11:22, 12:4,
    equal [1] - 17:15           gentlemen [1] - 13:18        17:25, 18:2, 18:11,        10:14, 11:4, 11:23,        12:6, 12:12, 12:14,
                                given [1] - 4:24             18:13                      11:24, 12:3, 12:25         12:19, 12:22, 13:8,
    ESQ [1] - 1:19
                                GLENDA [2] - 1:23,         insufficient [1] - 7:23    light [1] - 18:3             13:20, 14:1, 14:7,
    established [1] - 4:7
                                 19:8                      interesting [1] - 6:19     likely [1] - 17:2            14:10, 14:14, 14:18,
    et [1] - 17:18
                                goal [1] - 4:7             Interpreters [1] - 3:3     line [1] - 12:24             14:20, 14:22, 15:12,
    evidence [17] - 4:24,
     8:7, 10:11, 10:16,         goods [1] - 7:1            interrupted [1] - 4:15     link [2] - 15:22, 16:1       15:17, 15:20, 15:24,
     10:23, 11:19, 12:10,       Government [9] -           interstate [6] - 4:1,      literally [2] - 14:18,       16:4, 16:11, 16:15,
     12:11, 13:2, 13:20,         3:10, 3:15, 3:18, 4:1,      4:8, 4:14, 4:15, 6:23,     14:19                      16:22, 16:24, 17:4,
     14:13, 14:18, 14:19,        4:2, 16:1, 17:9,            6:24                     litigate [1] - 3:12          17:8, 17:11, 17:19,
     15:9, 15:10, 15:15          17:11, 17:14              Interstate [1] - 2:5       locations [1] - 8:14         18:3, 18:19, 18:20
    example [1] - 12:25         GOVERNMENT [1] -           introduce [1] - 3:19       Locka [2] - 5:15, 7:2
    excise [1] - 9:12            1:15                      introduced [3] - 4:10,     looked [2] - 13:21,                    N
    excised [1] - 8:17          Government's [1] -           4:11, 5:6                  14:5
                                 4:6                       introducing [2] - 9:7,     looks [1] - 9:2             name [14] - 11:23,
    exhibit [1] - 12:18
                                GPS [1] - 7:13               9:9                      losing [1] - 15:15           11:24, 12:20, 13:3,
    exist [1] - 5:5
                                Graham [1] - 3:5           introduction [2] -                                      13:9, 13:10, 14:10,
    existed [1] - 5:3
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 22 of 23
                                                                            22


     14:15, 14:25, 15:3,        part [1] - 11:3            pursue [5] - 4:25, 6:1,    Room [1] - 1:17            stricken [1] - 13:11
     15:6, 15:16, 16:1          particular [4] - 8:8,       6:2, 6:8, 7:6             RPR [1] - 19:8             strike [2] - 12:22,
    names [2] - 12:13,           15:9, 16:2, 16:4                                     ruled [2] - 7:12, 8:16      14:15
     14:2                       parties [1] - 3:8                     Q               rushing [1] - 17:3         submitted [1] - 5:7
    narrative [4] - 11:9,       PAS [1] - 12:9                                                                   subscriber [1] - 14:3
     11:15, 12:2, 12:7          pass [2] - 9:3, 11:2       questions [1] - 9:12                  S               sufficient [1] - 7:13
    need [6] - 5:10, 17:13,     percent [2] - 7:4, 7:5     quite [1] - 6:6                                       suggest [1] - 15:24
     17:17, 17:20, 17:21,       person [4] - 10:14,                                   satisfy [1] - 5:4          suggesting [1] - 5:22
     18:1                        15:9, 16:7                           R               saw [2] - 10:9, 14:8       Suite [1] - 1:20
    next [6] - 3:25, 4:17,      phone [32] - 7:11,                                    scenarios [1] - 7:4        summaries [1] - 9:13
     10:24, 11:24, 12:24,        7:15, 7:17, 7:20, 8:2,    raise [1] - 4:5            scene [3] - 10:1, 10:4,    summarizing [1] -
     14:8                        8:8, 8:11, 8:24, 9:25,    raised [1] - 4:1            14:25                      14:13
    nickname [9] - 13:6,         10:4, 10:8, 10:10,        reached [1] - 11:16        schedule [1] - 17:1        summary [10] - 7:10,
     13:22, 13:24, 13:25,        10:12, 10:13, 10:20,      read [6] - 4:4, 5:9,       Scheduled [1] - 1:7         7:14, 7:15, 8:2,
     14:1, 15:18, 15:20,         11:5, 12:21, 13:2,          6:21, 11:3, 14:16        Scheduling [1] - 2:8        10:13, 11:13, 11:15,
     16:13, 16:14                13:15, 13:22, 14:4,       really [1] - 5:25          seal [1] - 12:11            11:19, 11:20
    nicknames [1] - 15:13        14:6, 14:9, 14:24,        reasons [1] - 9:21         seated [1] - 3:7
                                                           received [1] - 3:10
    NO [1] - 1:2                 15:3, 15:21, 15:25,                                  Section [1] - 1:16                    T
    normally [2] - 11:14         16:12, 16:16, 17:20       record [1] - 11:3          SECURITY [1] - 18:21
    North [2] - 1:24, 19:9      phonetic [1] - 12:9        recorded [2] - 3:13,       see [6] - 5:24, 11:14,     technician [1] - 10:6
    Northeast [1] - 1:17        physical [1] - 8:13          3:19                      12:7, 13:7, 18:7,         Telephone [1] - 2:7
    nothing [1] - 18:16         piece [2] - 13:20,         recordings [2] -            18:15                     telephone [8] - 10:2,
    notice [4] - 7:13, 7:21,     14:22                       17:19, 17:21             seeking [2] - 3:16,          11:4, 11:25, 12:24,
     7:22, 7:24                 pocket [1] - 8:24          records [16] - 7:16,        3:18                        13:3, 13:23, 16:15,
    number [19] - 8:18,         point [1] - 15:8             7:18, 7:20, 8:2, 8:4,    seized [1] - 10:4            16:16
     10:2, 10:9, 10:20,         positive [2] - 6:4, 6:13     8:5, 8:7, 8:10, 10:19,   sent [1] - 3:11            territorial [1] - 5:18
     11:4, 11:25, 12:20,        potential [1] - 6:25         10:22, 10:25, 11:19,     session [2] - 18:1,        testified [2] - 3:15,
     12:24, 13:3, 13:14,        Powers [1] - 19:7            13:1, 16:16, 17:17,       18:4                        13:5
     13:15, 13:23, 14:8,        POWERS [2] - 1:23,           17:20                    show [2] - 4:13, 5:15      testify [2] - 8:1, 11:6
     15:1, 15:6, 16:2,           19:8                      Records [1] - 2:7          shows [1] - 7:3            testifying [1] - 7:19
     16:15, 16:16               precedent [1] - 4:22       recovered [2] - 10:1,      simply [2] - 5:2, 8:2      testimony [7] - 3:16,
    numbers [8] - 8:8,          prefer [1] - 18:13           14:24                    slides [1] - 13:9            4:11, 8:3, 11:13,
     8:11, 11:15, 11:21,        presence [1] - 3:14        referred [1] - 6:5         Smith [3] - 8:21,            11:20, 15:12, 16:8
     12:13, 12:15, 14:6,        present [4] - 3:9, 7:14,   referring [1] - 15:3        13:16, 13:18              THE [68] - 1:12, 1:15,
     15:25                       13:10, 18:3               reflects [1] - 10:12       solely [1] - 7:17            1:19, 3:7, 3:20, 3:24,
                                presentation [3] -         regarding [1] - 7:13       someone [2] - 10:4,          4:17, 4:24, 5:5, 6:10,
               O                 7:10, 11:12, 13:9         registered [2] - 8:21,      16:10                       6:13, 6:18, 7:19,
                                presented [2] - 4:2,         13:15                    song [1] - 16:20             7:24, 8:3, 8:7, 8:10,
    object [1] - 11:23           13:19                     related [1] - 3:20                                      8:13, 8:18, 8:20,
                                                                                      sort [2] - 9:24, 11:21
    OF [2] - 1:1, 1:4           presiding [1] - 3:6        reluctant [1] - 18:10                                   8:23, 9:6, 9:9, 9:14,
                                                                                      Southeast [1] - 1:20
    offered [2] - 4:18,         previously [3] - 3:8,      removed [1] - 9:17                                      9:16, 9:18, 9:22,
                                                                                      SOUTHERN [1] - 1:1
     11:13                       7:12, 7:21                report [4] - 7:10,                                      10:3, 10:6, 10:9,
                                                                                      Southern [1] - 3:5
    Office [1] - 1:16           private [1] - 3:13           10:13, 11:3, 13:22                                    10:16, 10:18, 10:22,
                                                                                      Spanish [1] - 3:3
    OFFICER [1] - 18:21         problem [2] - 5:6, 15:5    REPORTED [1] - 1:23                                     11:1, 11:6, 11:9,
                                                                                      Special [1] - 1:16
    Official [1] - 1:23         proceedings [2] -          Reporter [1] - 1:23                                     11:14, 11:18, 12:1,
                                                                                      starts [1] - 9:24
    one [6] - 4:8, 5:3, 6:10,    18:22, 19:4               representative [1] -                                    12:5, 12:8, 12:13,
                                                                                      statement [2] - 3:13,
     9:21, 13:20, 14:22         professional [1] - 7:9       7:16                                                  12:15, 12:20, 13:7,
                                                                                       3:19
    Opa [2] - 5:15, 7:2         programmed [1] -           require [1] - 8:15                                      13:12, 13:24, 14:5,
                                                                                      statements [1] - 9:9
    order [1] - 3:1              14:4                      research [4] - 5:10,                                    14:8, 14:12, 14:17,
                                                                                      STATES [3] - 1:1, 1:4,
                                                             5:24, 6:3, 6:20                                       14:19, 14:21, 15:5,
                                proper [1] - 7:24                                      1:12
                P               Prosecutions [1] -         resolve [2] - 7:7, 9:4     States [5] - 1:16, 1:24,
                                                                                                                   15:15, 15:19, 15:22,
                                                           resolved [1] - 4:5                                      16:3, 16:5, 16:14,
                                 1:16                                                  3:4, 4:3, 19:8
    P.A [1] - 1:19                                         resolves [1] - 5:23                                     16:17, 16:23, 16:25,
                                prove [1] - 10:3                                      statute [3] - 5:4, 5:10,
    page [6] - 9:11, 9:24,                                 rest [1] - 17:4                                         17:6, 17:10, 17:15,
                                proved [1] - 5:1                                       6:5
     11:23, 12:6, 12:7,                                    resume [1] - 18:17                                      17:23, 18:5
                                provide [2] - 6:8, 7:15                               STENOGRAPHICAL
     12:25                                                 reveal [1] - 8:10                                     theory [17] - 4:6, 4:12,
                                pulled [1] - 10:19                                     LY [1] - 1:22
    PAGE [1] - 2:2                                         review [1] - 7:15                                       4:14, 4:19, 4:21,
                                purchaser [2] - 7:1,                                  step [1] - 4:17
    PAGES [1] - 1:11                                                                                               4:25, 5:1, 5:7, 5:8,
                                 7:2                       reviewed [1] - 16:12       streamlined [1] - 9:2
    paragraph [1] - 6:21                                                                                           5:14, 6:1, 6:2, 6:14,
                                purchases [1] - 6:24       rise [1] - 18:21           Street [2] - 1:17, 1:20
    parallel [1] - 7:4                                                                                             6:15, 6:22, 7:6
                                purpose [1] - 9:14         robbery [1] - 4:22
Case 1:17-cr-20701-MGC Document 321 Entered on FLSD Docket 01/18/2020 Page 23 of 23
                                                                            23


    thereby [1] - 6:25                   W
    tie [1] - 17:17
    today's [1] - 18:4         wait [1] - 18:7
    top [1] - 10:2             Warwick [1] - 16:20
    Tower [1] - 1:20           waste [1] - 6:18
    towers [1] - 8:14          Wednesday [2] - 1:5,
    transcription [1] -         17:5
      19:4                     week [1] - 18:11
    travel [2] - 4:8, 4:14     witness [14] - 3:14,
    TRIAL [1] - 1:10            7:11, 7:15, 7:17, 8:1,
    trimmed [1] - 9:5           9:16, 10:2, 10:25,
    try [1] - 6:10              11:6, 13:5, 13:21,
    trying [2] - 5:15, 13:12    15:2, 15:6, 16:6
                               wondering [1] - 17:1
               U
                                          Y
    U.S [2] - 5:13, 5:16
    under [3] - 4:22, 6:21,    yesterday [3] - 3:15,
     11:13                      18:5, 18:10
    underneath [1] - 12:3
    understood [2] - 5:3,                 Z
     16:22
    UNITED [3] - 1:1, 1:4,     ZACCA [9] - 1:19,
     1:12                       3:23, 14:22, 15:24,
    United [5] - 1:16, 1:24,    16:4, 16:22, 17:11,
     3:4, 4:3, 19:8             18:3, 18:20
    unless [1] - 9:16          Zacca [2] - 1:19, 9:12
    up [2] - 9:3, 17:18
    uses [1] - 13:6

               V
    Vargas [3] - 2:4, 3:14,
     4:11
    VAZQUEZ [59] - 1:15,
     3:18, 4:16, 4:18, 5:2,
     6:7, 6:12, 6:17, 7:8,
     7:21, 7:25, 8:6, 8:9,
     8:12, 8:16, 8:19,
     8:22, 8:25, 9:8, 9:11,
     9:15, 9:17, 9:20,
     9:23, 10:5, 10:8,
     10:10, 10:17, 10:19,
     10:24, 11:2, 11:8,
     11:11, 11:17, 11:22,
     12:4, 12:6, 12:12,
     12:14, 12:19, 12:22,
     13:8, 13:20, 14:1,
     14:7, 14:10, 14:14,
     14:18, 14:20, 15:12,
     15:17, 15:20, 16:11,
     16:15, 16:24, 17:4,
     17:8, 17:19, 18:19
    versus [1] - 4:3
    victim's [1] - 6:25
    video [1] - 17:21
    vs [1] - 1:5
